Citation Nr: 1003752	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-34 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for service-connected chronic low back pain with sciatica 
from October 29, 2006 to November 1, 2007.

2.  Entitlement to an initial rating higher than 20 percent 
for service-connected chronic low back pain with sciatica 
from November 1, 2007.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to 
October 2006.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Indianapolis, Indiana.  In the May 2007 rating decision, 
the RO granted service connection for low back pain with 
sciatica with a 10 percent disability rating, effective 
October 29, 2006 [the day after the Veteran was discharged 
from service].  

During the course of this appeal, in a January 2009 rating 
decision, the RO granted a 20 percent disability rating for 
the service-connected low back pain with sciatica, effective 
from November 1, 2007.  The Veteran has not indicated 
satisfaction with the assigned rating; thus the increased 
rating issue remains on appeal. See AB v. Brown, 6 Vet. App. 
35, 38 (1993) [when a Veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.

Matters not on appeal

In its May 2007 rating decision, the RO denied service 
connection for adjustment disorder.

In an October 2007 rating decision, the RO granted service 
connection for radiculopathy of the right lower extremity 
with a 10 percent disability rating assigned.

In a May 2008 rating decision, the RO granted service 
connection for posttraumatic stress disorder (PTSD) with a 50 
percent disability rating assigned; granted service 
connection for tinnitus with a 10 percent disability rating 
assigned; and denied service connection for hearing loss and 
a left ankle condition.

The Veteran has not disagreed with these decisions.  See 
Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  Therefore, these 
issues are not in appellate status.  Accordingly, they will 
be discussed no further herein.

Matters referred to the RO

The Veteran has filed new claims of entitlement to service 
connection for sleep apnea and headaches, and for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  These issues have not 
been adjudicated by the agency of original jurisdiction.  
They are referred to the RO for such additional action as may 
be appropriate.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) 
[the Board does not have jurisdiction of issues not yet 
adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).


REMAND

For reasons expressed immediately below, the Board believes 
that this case must be remanded for further procedural 
development.

The latest supplemental statement of the case (SSOC) was 
dated February 17, 2009.  The RO certified the appeal to the 
Board on April 4, 2009.  New evidence in the form of a VA 
compensation and pension examination dated October 17, 2009, 
specifically relating to the Veteran's service-connected back 
disability, was received by the Board from the RO on October 
28, 2009.  It appears that the RO merely forwarded the 
examination report to the board without reviewing it.  

In an Informal Hearing presentation dated January 12, 2010, 
the Veteran's representative chose not to waive consideration 
of this new evidence by the RO, and requested that it be 
remanded to the RO for appropriate adjudicative review.  
In the absence of a waiver of RO consideration, the 
representative's request must be granted, and the case must 
be remanded.  See 38 C.F.R. § 20.1304 (2009).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should ask the Veteran to 
identify any additional medical treatment 
records that he wants VA to help him 
obtain.  If he provides appropriate 
releases, or identifies any VA treatment, 
VBA should assist him in obtaining the 
records identified, following the 
procedures in 38 C.F.R. § 3.159 (2009).   
Any such evidence obtained should be 
associated with the claims folder.

2.  VBA should then review the record and 
readjudicate the issues on appeal.  If 
the decision remains unfavorable to the 
Veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
Veteran and his counsel should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


